Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
RE claim 1, applicant amends the original claim by inserting a new limitation of “(an attachment assembly) to removably connect to the blade and receive the blade therein, such that the blade is only visible from entry into the attachment assembly” in combination with other structural limitations. The prior art, Bonic ‘939 shows a shovel or a blade (8) be attached to an outside surface of a larger shovel (20) where the blade is exposed and does not teach or suggest “an attachment assembly to removably connect to the blade and receive the blade therein, such that the blade is only visible from entry into the attachment assembly.
The newly recited references (see PTO-892), Figs. 8-10 of Krehbiel (1,442,671) and Figs. 1-3 of Burchell (1,107,583) disclose a blade or a shovel being attached to another larger blade or shovel, but does not teach or suggest “an attachment assembly to removably connect to the blade and receive the blade therein, such that the blade is only visible from entry into the attachment assembly.
Another newly recited reference (see PTO-892), Fig. 6 of Morgan (6,378,153) shows a multifunctional shovel attachment having an ice axe being provided and inserted into a shovel (10), but does not teach or suggest “a telescopic assembly, comprising: a first shaft section, a second shaft section movably disposed at a first end within a first end of the first shaft section, a plurality of adjustment buttons disposed on at least a portion of the first shaft section to extend the second shaft section from retracted to away from the first shaft section to at least one predetermined position in response to depressing one of the plurality of adjustment buttons, a socket disposed on a second end of the second shaft section, and a blade connected to the socket to receive at least one item therein.” 
RE new claim 7, applicant recites the detailed structure (see Fig. 2) of “a connecting assembly having a lock body disposed on at least a portion of the attachment assembly, a movable portion having a first portion and a second portion, the movable portion hingedly disposed on at least a portion of the lock body, a hook portion disposed between the first portion and the second portion of the movable portion, and a hook receiving portion disposed on at least a portion of the lock body to removably connect to the hook portion in response to moving the second portion toward the first portion in a first position and detaching the hook portion from the hook receiving portion in response to moving the second portion away from the first portion in a second position.” None of the prior art teach or suggest the detailed structure (see Fig. 2) of a connecting assembly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651